 
TERMINATION AND RESCISSION AGREEMENT
 
THIS AGREEMENT is made as of the 1st day of July, 2008
 
BETWEEN:
TAMM OIL AND GAS CORP., a Nevada company having an office for business located
at 460 734, 7 Avenue SW, Calgary, AB V7K 2R3 Canada
(“Tamm”)
AND:
LB (SWISS) PRIVATE BANK LTD., of Börsenstrasse 16, Postfach, CH-8022 Zurich,
Switzerland, 
(the “Shareholder”)
 
WHEREAS:
A. The parties entered into a Share Exchange Agreement effective as of December
27, 2007 (the “Original Agreement”) pursuant to which the Shareholder
transferred shares of Deep Well Oil & Gas, Inc. (“DWOG”) to Tamm in exchange for
the issuance by Tamm of Tamm shares; and
 
B. The parties have determined that is in their mutual interest to terminate the
Original Agreement and rescind the transactions consummated thereunder with the
same effect as if the Original Agreement had never been executed and delivered
and such transactions had never been consummated.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:
 

 
1.
The Original Agreement and the transactions consummated thereunder were in full
compliance with all applicable laws and each party acknowledges and agrees that
it has no claims against the other party arising out of the Original Agreement
or the transactions consummated thereunder. Neither this Agreement nor the
performance of the transactions contemplated hereby shall be construed as an
admission of any illegality of the Original Agreement or the transactions
contemplated thereby.

 

 
2.
The parties hereby agree to terminate the Original Agreement and rescind the
transactions consummated thereunder solely because they have determined that is
in their mutual business interests as well as in the interests of Tamm, DWOG,
and their respective stockholders.

 

 
3.
Neither the Original Agreement and the transactions consummated thereunder nor
this Agreement and the transactions contemplated hereby were solicited based on
any general or public solicitation, advertisement, announcement, or offer. All
of such agreements and transactions were negotiated by the parties privately and
voluntarily.

 

 
4.
As soon as reasonably practicable, each party will take all such actions as are
reasonably required to return to the other party all of the shares transferred
by such other party pursuant to the Original Agreement such that each party
shall be returned to the same position as if the Original Agreement were never
executed, delivered, or performed.

 
1

--------------------------------------------------------------------------------


 

 
5.
Except for performance of this Agreement, neither party shall have any
obligation or liability to or claims against the other party arising out of the
Original Agreement, this Agreement, or the transactions contemplated thereby or
hereby and except for performance of this Agreement, any and all such
obligations, liabilities, and claims, whether now or hereafter known or
existing, are irrevocably released and waived in all respects.

 

 
6.
Each party represents and warrants to the other party as follows:

 

 
(a)
It has all requisite power and authority to execute and deliver this Agreement
and any other document contemplated by this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby. No
other corporate or other proceedings on the part of such party is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and any further documents will when executed and
delivered by such party as contemplated by this Agreement will be, duly executed
and delivered by such party and this Agreement is, and the other such other
documents will when executed and delivered as contemplated hereby will be, valid
and binding obligations of such party enforceable in accordance with their
respective terms except as limited by applicable bankruptcy, insolvency, and
other laws of general application affecting enforcement of creditors rights and
laws relating the availability of equitable remedies.

 

 
(b)
Immediately prior to transfer of the shares to the other party pursuant to this
agreement, such party shall be the legal and beneficial owner of the shares to
be transferred hereunder and such party shall transfer to the other party such
shares free and clear of all liens, restrictions, covenants or adverse claims of
any kind or character except the lawsuit filed by DWOG against Tamm with respect
to the Original Agreement and the transactions consummated thereunder.

 

 
(c)
Such party is aware of the risks associated with the transactions contemplated
by this Agreement, evaluated such risks, and has had the opportunity to ask
questions of and receive answers from and to receive information from the other
party regarding the transactions contemplated hereby.

 

 
(d)
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated hereby will: conflict with, result
in a violation of, cause a default under (with or without notice, lapse of time
or both) or give rise to a right of termination, amendment, cancellation or
acceleration of any obligation contained in or the loss of any material benefit
under, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the material properties or assets of such party under
any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to such party or any of its material property or assets;
or violate any provision of the applicable incorporation or charter documents of
such party.

 
2

--------------------------------------------------------------------------------


 

 
7.
The parties shall comply with any securities laws requirements or restrictions
which may be applicable to the shares returned to them pursuant to this
Agreement.

 

 
8.
This Agreement may not be amended except by an instrument in writing signed by
each of the parties. Each party to this Agreement will bear its respective
expenses incurred in connection with the preparation, execution, and performance
of this Agreement and the transactions contemplated hereby, including all fees
and expenses of agents, representatives, counsel, and accountants. This
Agreement, and the other documents in connection with this transaction contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior arrangements and understandings, both written and
oral, expressed or implied, with respect thereto. Any preceding correspondence
or offers are expressly superseded and terminated by this Agreement. All notices
and other communications required or permitted under this Agreement must be in
writing and will be deemed given if sent by personal delivery, faxed with
electronic confirmation of delivery, internationally-recognized express courier
or registered or certified mail (return receipt requested), postage prepaid, to
the parties at the following addresses (or at such other address for a party as
will be specified by like notice):

 
If to the Shareholder:
 
The Shareholder’s address provided in the listing of the parties at the
beginning of this Agreement.
 
If to Tamm:
 
Tamm Oil and Gas Corp.
Attention: Sean Dickenson
460 734, 7 Avenue SW, Calgary, AB V7K 2R3 Canada
Telephone: 403-975-9399
Fax: 604.986 -9091
 
All such notices and other communications will be deemed to have been received:
in the case of personal delivery, on the date of such delivery; in the case of a
fax, when the party sending such fax has received electronic confirmation of its
delivery; in the case of delivery by internationally-recognized express courier,
on the business day following dispatch; and in the case of mailing, on the fifth
business day following mailing.
 
3

--------------------------------------------------------------------------------


The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement. This
Agreement is and will only be construed as for the benefit of or enforceable by
those persons party to this Agreement. This Agreement may not be assigned
(except by operation of law) by any party without the consent of the other
parties. This Agreement will be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts made and to be performed
therein. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party. All references to any party will
be read with such changes in number and gender as the context or reference
requires. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed by delivery of
executed signature pages by fax and such fax execution will be effective for all
purposes. The Shareholder confirms that it has sought and obtained independent
legal advice prior to execution of this Agreement and cannot and do not rely on
the representations of Tamm or its advisors respecting the legal effects of this
Agreement.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
TAMM OIL AND GAS CORP.
 
Per:         _________________
               Authorized Signatory
               Name: 
               Title:
 
STOCKHOLDER
 
LB (SWISS) PRIVATE BANK LTD.
 
Per:         _________________
               Authorized Signatory 
               Name: 
               Title:
 
Per:         _________________
               Authorized Signatory
               Name: 
               Title:
 
4

--------------------------------------------------------------------------------


 


 

